IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-80,127-02


                     EX PARTE ROBERT TERRANCE DUNN, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                   CAUSE NO. 1114177 IN THE 262ND DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of indecency with

a child and sentenced to ten years’ imprisonment. The Fourteenth Court of Appeals affirmed his

conviction. Dunn v. State, No. 14-08-00442-CR (Tex. App.—Houston [1st Dist.] Jun. 2, 2009)

(unpublished).

        Applicant contends that his appellate counsel rendered ineffective assistance because counsel

did not timely notify Applicant that his conviction had been affirmed and failed to advise him of his
                                                                                                        2

right to petition pro se for discretionary review. We remanded this application to the trial court for

additional findings of fact and conclusions of law.

         Appellate counsel filed an affidavit with the trial court and, after remand, mail logs from the

Texas Department of Criminal Justice and the Harris County Jail were submitted. The trial court has

entered findings of fact and conclusions of law that appellate counsel did not comply with Rule of

Appellate Procedure 48.4 and Applicant did not receive notice that his conviction had been affirmed.

The trial court recommends that relief be granted. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App.

1997).

         We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition

for discretionary review of the judgment of the Fourteenth Court of Appeals in Cause No. 14-08-

00442-CR that affirmed his conviction in Cause No. 1114177 from the 262nd District Court of Harris

County. Applicant shall file his petition for discretionary review with this Court within 30 days of

the date on which this Court’s mandate issues.

         Applicant’s remaining claims are dismissed. Ex parte Torres, 943 S.W.2d 469 (Tex. Crim.

App. 1997).

Delivered: June 4, 2014
Do not publish